Citation Nr: 1712952	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to May 1971, including within the Republic of Vietnam where he earned the Combat Infantryman's Badge.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case for further development in June 2016.  In that June 2016 remand, the Board noted that the Veteran's appeal had originally included a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU).  However, the Board also noted that the RO had granted TDIU in a December 2015 rating decision.  The Board found that the grant of TDIU constituted a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

With regard to the Veteran's claim for an increased evaluation for posttraumatic stress disorder (PTSD), the Board noted that the RO's December 2015 rating decision had also increased the evaluation for PTSD from 50 percent to 70 percent.  Yet as applicable law mandates that a veteran seeking an increased evaluation is presumed to be seeking the maximum benefit allowed by law and regulation, the Board considered that issue to remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue before the Board in June 2016 was entitlement to a higher evaluation for PTSD, and that issue has now returned to the Board for further appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records, and the RO considered these records in the September 2016 supplemental statement of the case.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran withdrew his appeal in an April 2016 statement, received in April 2016.  In a March 2016 statement, received in June 2016, he similarly expressed that the RO's December 2015 rating decision assigned a full grant of the benefits sought on appeal.  As discussed above, the issue remaining on appeal before the Board is entitlement to an evaluation in excess of 70 percent for service-connected PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  


ORDER

The issue of entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder is dismissed.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


